         Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN A. CORTESE                                 : CIVIL ACTION
                                                 :
                       v.                        : NO. 18-3437
                                                 :
 COMMISSIONER OF SOCIAL                          :
 SECURITY                                        :

                                         MEMORANDUM

KEARNEY, J.                                                                            June 29, 2020

       Repeating the same argument we found unpersuasive two weeks ago when we denied a fee

request in his client Michael Culclasure’s successful appeal of the denial of social security benefits,

the same attorney now asks us to reconsider our June 9, 2020 denial of another client’s fee request

after his successful appeal in this case. He argues a point he did not make in his May 4 or May

26, 2020 briefs in support of these fees in this case even though he made the argument in Mr.

Culclasure’s case before us. In both cases, we found the United States’ opposition to remand based

on the Commissioner’s view of the constitutionality of administrative law judges to be

substantially justified and declined to award fees under the Equal Access to Justice Act. The

attorney knew of or should have known this argument before he moved for fees last month in this

case. He knew two weeks ago we are unpersuaded by the same argument before he moved for

reconsideration last week. He offers no new facts or intervening change in law. We find no basis

to reconsider our extensive analysis as a matter of procedure. We also find no basis to reconsider

based on the challenge to the Commissioner’s substantial justification of his position during the

administrative process. As we held in Mr. Culclasure’s case two weeks ago, the Commissioner’s

position during both the administrative process and in federal court was substantially justified. Mr.

Cortese’s lawyer hopes we change our mind from two weeks ago. We decline to do so.
        Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 2 of 11




I.     Background 1

       John A. Cortese applied for Title II disability insurance benefits and supplemental security

income. 2 Administrative Law Judge Vivian McAneney held a March 2017 hearing and denied

Mr. Cortese’s claim for benefits. Mr. Cortese appealed Administrative Judge McAneney’s

decision to the Social Security Administration’s Appeals Council, who affirmed on June 11, 2018. 3

Mr. Cortese did not challenge Administrative Judge McAneney’s constitutional fitness to

adjudicate his claim during the administrative proceedings.

       Ten days after the Appeals Council’s decision, the Supreme Court decided Lucia v.

Securities and Exchange Commission. 4 In Lucia, the Securities and Exchange Commission

charged Raymond Lucia for violating securities laws and assigned the case to Administrative

Judge Cameron Elliot. 5 Administrative Judge Elliot issued fact findings and decided Mr. Lucia’s

conduct violated securities laws. 6 Mr. Lucia appealed Administrative Judge Elliot’s decision to

the Securities and Exchange Commission and argued the entire administrative proceeding was

invalid because Judge Elliot had not been constitutionally appointed. 7 The Commission rejected

this argument, and the parties disputed this issue until ripe for the Supreme Court’s review. The

Court held administrative law judges working for the Securities and Exchange Commission,

including Administrative Judge Elliot, are inferior officers who must be appointed consistent with

the Appointments Clause of the United States Constitution.8 And because Mr. Lucia made a

“timely challenge to the constitutional validity” of Administrative Judge Elliot’s appointment, the

Court concluded Mr. Lucia must be awarded a new hearing before a different, constitutionally

appointed administrative law judge. 9

       Within weeks of the Court’s Lucia decision, the President issued a July 10, 2018 Executive

Order excepting all administrative law judges appointed under 5 U.S.C. § 3105 10 from competitive



                                                2
         Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 3 of 11




service selection procedures. 11 The Executive Order noted the “expanding responsibility for

important agency adjudications, and as recognized by the Supreme Court in Lucia, at least some

and perhaps all administrative law judges are ‘Officers of the United States’ and thus subject to

the Constitution’s Appointments Clause, which governs who may appoint such officials.” 12 The

Acting Social Security Commissioner then “reappointed the agency’s administrative judges,

including both the [administrative law judges] and the Administrative Appeals Judges of the

[Administration’s] Appeals Council, under her own authority.” 13

       After Mr. Cortese asked for federal court review of Social Security’s determination but

before he filed a counselled brief of the issues arguing for a remand, another claimant raised an

issue before us in Culclasure v. Commissioner of Social Security percolating in Lucia’s aftermath:

must a claimant for benefits from the Social Security Administration contest the constitutional

appointment status of the deciding administrative judge—“an Appointments Clause challenge”—

during administrative proceedings to argue for reversal on this basis in federal court? We

concluded a claimant does not need to raise an Appointments Clause challenge during the

administrative proceedings to lodge a challenge on this basis in federal court. 14 But there was no

consensus on this question at the time. Other colleagues thoughtfully analyzed the same issues

and concluded a claimant must raise the Appointments Clause challenge at the administrative level

or the claimant waives the ability to raise this issue in federal court. 15 The Commissioner appealed

unfavorable rulings, including our Culclasure decision, to our Court of Appeals. 16

       While this question of exhausting an Appointments Clause challenge in the Social Security

Administration context remained pending before our Court of Appeals, Mr. Cortese filed a

counselled brief and statement of the issues on June 28, 2019. 17 In his counselled brief, Mr.

Cortese’s new lawyer argued we must remand for a new hearing before a new, constitutionally



                                                 3
         Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 4 of 11




appointed administrative law judge because the Social Security Administration resolved his case

by an administrative law judge not properly appointed under the Constitution. 18 Mr. Cortese also

argued substantial evidence did not support Administrative Judge McAneney’s decision and she

committed error. 19 The Commissioner responded arguing Mr. Cortese waived his argument under

the Appointments Clause when he failed to raise this argument at the administrative level and

substantial evidence supported Administrative Judge McAneney’s decision. 20 The Commissioner

sought a stay until our Court of Appeals resolved appeals relating to the question of exhaustion of

an Appointments Clause challenge in the Social Security Administration context. 21

       We did not find good cause for a stay. 22 On September 11, 2019, we remanded consistent

with our earlier decision in Culclasure, reasoning Mr. Cortese did not forfeit his Appointments

Clause challenge by failing to raise the issue at the administrative level and the Commissioner

must provide him a new hearing before a new, constitutionally appointed administrative law

judge. 23 But we denied Mr. Cortese’s other substantive challenges to Administrative Judge

McAneney’s decision. 24

       On January 23, 2020, our Court of Appeals in Cirko v. Commissioner of Social Security

held “exhaustion of Appointments Clause claims is not required in the [Social Security

Administration] context.” 25    Our Court of Appeals affirmed the proper remedy for an

Appointments Clause violation is a new hearing before a new, constitutionally appointed

administrative law judge. 26 After this decision, we remanded Mr. Cortese’s case to the Social

Security Administration for further proceedings. 27

       Mr. Cortese then moved for attorney’s fees under the Equal Access to Justice Act. 28 The

Equal Access to Justice Act enables us to award attorney’s fees to a prevailing party unless we

find “that the position of the United States was substantially justified[.]” 29 Mr. Cortese argued we



                                                 4
         Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 5 of 11




should award attorney’s fees because the Commissioner’s “continued defense of his [exhaustion]

position in this District was not substantially justified.” 30 We disagreed, explaining in a May 27,

2020 Memorandum: “Losing a close call on a disputed issue of law does not mean the

Commissioner lacked substantial justification for his position and is not the basis for a fee award

to a claimant under the Act.” 31

II.     Analysis

        Mr. Cortese now asks us to reconsider our May 27, 2020 Order denying him fees under

Federal Rule of Civil Procedure 59(e) “seek[ing] relief in this case because it is necessary to correct

a clear error of law and to prevent manifest injustice.” 32 He does not challenge the reasoning in

our May 27, 2020 Memorandum but instead argues a point he did not raise earlier in this case: the

Commissioner’s “pre-litigation position was not substantially justified” because he “fail[ed] to

provide a constitutionally appointed [administrative law judge] to hear [Mr. Cortese’s] case which

required him to retain an attorney and file this civil action [to] obtain relief.” 33

        The scope of a motion for reconsideration under Rule 59(e) “is extremely limited.”34

Motions for reconsideration are not a vehicle for a “second bite at the apple” 35 or to “ask the Court

to rethink what [it] had already thought through—rightly or wrongly.” 36 The party seeking

reconsideration must show at least one of the following grounds: “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when the court granted

the motion for summary judgment; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” 37 “A Rule 59(e) motion may not be used to relitigate the same matters

already determined by the court, and may not be used to raise arguments or present evidence that

could reasonably have been raised before the entry of judgment.” 38




                                                    5
         Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 6 of 11




       A.      Mr. Cortese’s belated arguments are not a basis to reconsider.

       Mr. Cortese moves for reconsideration under Rule 59(e) arguing the Commissioner lacked

a substantial justification for his position at the administrative level. When Mr. Cortese moved for

attorney’s fees last month, he did not raise this argument.              He solely challenged the

Commissioner’s legal justification for arguments raised in this District. Mr. Cortese does not

explain why he did not raise this argument in earlier briefing. He certainly would have known of

this argument. He does not explain how we committed a clear error of law based on the arguments

presented to us. He instead changes his argument and wants us to reconsider.

       Because Mr. Cortese failed to raise this argument in his earlier briefing and does not

attempt to explain why he is raising the issue now even though he knew of the argument when he

first moved for fees, we find no grounds to reconsider when counsel later thinks of another position

which could have been argued before our challenged ruling. There is no new evidence, intervening

change in law, or manifest injustice.

       B.      We deny reconsideration on the merits.

       To address counsel’s manifest injustice argument even though he did not raise this issue

earlier, we will evaluate his new argument focusing on the Commissioner’s lack of substantial

justification during the administrative process long before our Court of Appeals’ January 23, 2020

Cirko holding. We rejected Mr. Cortese’s same argument when raised by the same counsel earlier

this month in Culclasure and find no reason to change our mind today. 39 We deny reconsideration

on the merits in addition to finding the motion procedurally baseless.

       As we noted in Culclasure, the timeline of events is important. In Mr. Culclasure’s case,

the administrative proceedings concluded before the Supreme Court decided Lucia. The same is

true for Mr. Cortese. Mr. Cortese filed for benefits in 2015. He received a hearing before



                                                 6
           Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 7 of 11




Administrative Judge McAneney in March 2017. Administrative Judge McAneney denied Mr.

Cortese’s benefit request. Mr. Cortese appealed this decision to the Appeals Council who denied

Mr. Cortese’s appeal on June 11, 2018. Mr. Cortese never raised the Appointments Clause issue

to Administrative Judge McAneney or to the Appeals Council. Ten days after the Commissioner

resolved Mr. Cortese’s claim, the Supreme Court decided Lucia—holding administrative law

judges in the Securities and Exchange Commission are inferior officers who must be appointed

consistent with the Appointments Clause.           This holding also carried consequences for

administrative law judges in the Social Security Administration.

         The Commissioner acted consistent with “settled law” as the administrative proceedings

occurred before Lucia. 40 Before Lucia, the constitutional appointment status of Social Security

administrative law judges had not been declared. 41 While we expect the Commissioner respond

to a claimant’s constitutional concerns when raised and to conform to “settled law” consistent with

his oath to defend the Constitution, we do not expect nor require the Commissioner to predict how

administrative law judges will interpret the Constitution in conducting administrative proceedings

among varied interpretations. The Commissioner acted reasonably at the administrative level and

he did before us months later. 42 We cannot award fees to Mr. Cortese on this ground raised for

the first time on reconsideration and still not warranting an award of fees. 43

III.     Conclusion

         We deny Mr. Cortese’s Motion for reconsideration.




1
 We briefly recount the background, which we detailed in our May 27 Memorandum denying Mr.
Cortese fees under the Equal Access to Justice Act. ECF Doc. No. 44; Cortese v. Comm'r of Soc.
Sec., No. 18-3437, 2020 WL 2745741, at *1-3 (E.D. Pa. May 27, 2020).
2
    Administrative Record, ECF Doc. No. 13, at pp. 1-9.

                                                  7
           Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 8 of 11




3
    ECF Doc. No. 2, at p. 2.
4
    138 S. Ct. 2044 (2018).
5
    Id. at 2049-50.
6
    Id. at 2050.
7
    Id.
8
    Id. at 2053-55.
9
    Id.
10
  Section 3105 provides: “Each agency shall appoint as many administrative law judges as are
necessary for proceedings required to be conducted in accordance with section 556 and 557 of this
Title. Administrative law judges shall be assigned to cases in rotation so far as practicable and may
not perform duties inconsistent with their duties and responsibilities as administrative law judges.”
11
     Exec. Order No. 13,843; 83 Fed. Reg. 32,755 (July 10, 2018).
12
     Id.
13
     Cirko v. Comm’r of Soc. Sec., 948 F.3d 148, 152 (3d Cir. 2020).
14
   Culclasure v. Comm’r of Social Sec., 375 F. Supp.3d 559, 570-72 (E.D. Pa. 2019). We also
concluded, even if exhaustion did apply, we would excuse Mr. Culclasure’s failure to exhaust
because his administrative proceedings concluded before the Supreme Court’s decision in Lucia.
Id. at 572-73.
15
  See, e.g., Cox v. Berryhill, No. 16-5434, 2018 WL 7585561 (E.D. Pa. Dec. 18, 2018) (concluding
claimant waived Appointments Clause objection by failing to raise issue at the administrative
level) (citing Garrison v. Berryhill, No. 17-302, 2018 WL 4924554, at *2 (W.D.N.C. Oct. 10,
2018); Salmeron v. Berryhill, No. 17-3927, 2018 WL 4998107, at *3 n.5 (C.D. Cal. Oct. 15, 2018);
Davidson v. Comm'r of Soc. Sec., No. 16-102, 2018 WL 4680327, at *2 (M.D. Tenn. Sept. 28,
2018); Stearns v. Berryhill, No. 17-2031, 2018 WL 4380984, at *4-5 (N.D. Iowa Sept. 14, 2018)).
16
     Culclasure v. Comm’r of Social Sec., No. 18-1543, ECF Doc. No. 24.
17
     ECF Doc. No. 30.
18
     Id.
19
     Id.
20
     ECF Doc. No. 31.

                                                 8
            Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 9 of 11




21
     ECF Doc. No. 34.
22
     ECF Doc. No. 35.
23
     ECF Doc. No. 36, at p. 5.
24
     Id. at pp. 6-11.
25
     948 F.3d 148, 153 (3d Cir. 2020).
26
     Id. at 154-55.
27
     ECF Doc. No. 39.
28
     28 U.S.C. § 2412.
29
     Id.
30
     ECF Doc. No. 43, at p. 2.
31
     ECF Doc. No. 44, at p. 1; Cortese, 2020 WL 2745741, at *1.
32
     ECF Doc. No. 47-1, at p. 1.
33
     Id.
34
     Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011).
35
     Bhatnagar v. Surrendra Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995).
36
  Glendon Energy Co. v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993) (alteration
in original).
37
     Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).
38
  Devon IT, Inc. v. IBM Corp., No. 10-2899, 2013 WL 6721748 (E.D. Pa. Dec. 20, 2013) (citing
Anlytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52-53 (2d Cir. 2012)).
39
  Culclasure v. Comm'r of Soc. Sec. Admin., No. 18-1543, 2020 WL 3172860, at *5 (E.D. Pa.
June 15, 2020). Mr. Cortese’s lawyer made this same argument in a June 4, 2020 reply in
Culclasure. On June 15, 2020, we addressed his argument at length finding the United States’
position in Culclasure to be substantially justified in the administrative process as well as in this
District. The same lawyer then turned around and moved for reconsideration (albeit with another
lawyer joining him this time) on June 23, 2020 knowing we already ruled against him on this
argument. We appreciate preserving issues for appeal but, even with adding experienced social
security co-counsel, we find no basis to change our mind as to Mr. Cortese or our view as detailed
two weeks ago in denying the same argument in Culclasure.
                                                  9
          Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 10 of 11




40
     Vacchio v. Ashcroft, 404 F.3d 663, 675 (2d Cir. 2005).
41
   In framing the correct question in our review, we agree with Judge Hey and her “focus . . . on
the propriety of the [administrative law judge’s] appointment, which was the basis for [the]
remand.” Marant v. Saul, No. 18-4832, 2020 WL 3402416, at *4 (E.D. Pa. June 19, 2020). As
Judge Hey explained “[t]he law on the Appointments Clause before Lucia was neither clear nor
settled.” Id. Judge Hey looked to Justice Sotomayor’s dissent in Lucia, where the Justice
explained: “[t]he Court today and scholars acknowledge that this Court’s Appointments Clause
jurisprudence offers little guidance on who qualifies as an ‘Officer of the United States.’ ... This
confusion can undermine the reliability and finality of proceedings and result in wasted resources.”
Id. (quoting Lucia, 138 S. Ct. at 2064-65) (Sotomayor, J., dissenting). The “legal uncertainty as
to whether appointments of Social Security [administrative law judge’s fell] under the
Appointments Clause,” id., is supported by the procedural history of Lucia itself—the Supreme
Court did not even consider the merits of the issue until the Court of Appeals for the District of
Columbia originally sided with the Securities and Exchange Commission, then granted rehearing
en banc, before denying the petition “by an equally divided court.” Lucia v. Sec. & Exch. Comm'n,
868 F.3d 1021 (D.C. Cir. 2017) (subsequent procedural history omitted). We also agree with the
contrast Judge Hey draws between this issue and “other situations where courts have found that a
pre-litigation position based on an interpretation of the law was not substantially justified.”
Marant, 2020 WL 3402416, at *4.
42
  See Lebron-Torres v. Comm’r of Social Sec., No. 18-1212, 2020 WL 3488424, at *3 (E.D. Pa.
June 26, 2020) (“Prior to Lucia, the status of Social Security [administrative law judges] had not
been declared, such that at the time the [administrative law judge] heard Lebron-Torres’s claim,
the Commissioner’s position—i.e., proceeding through the administrative process without sua
sponte raising the Appointments Clause issue—was substantially justified.”) (citations omitted).
43
   While not cited by Mr. Cortese, two of our colleagues recently awarded fees to claimants who
also successfully argued for remand on this same Appointments Clause challenge. In Armstrong
v. Saul, Judge Wells awarded fees to Mr. Armstrong after concluding the Commissioner’s pre-
litigation position was not substantially justified because the Commissioner: (1) did not rely on a
“well-established” requirement; and, (2) failed to render a position at the administrative stage.
Armstrong v. Saul, --- F. Supp. 3d ---, 2020 WL 3057801, at *2-3 (E.D. Pa. June 9, 2020). We
note, while seemingly not conclusive in Judge Wells’ decision, the administrative proceedings in
Armstrong did not conclude before the Court’s Lucia decision. In Byrd v. Saul, Judge Lloret relied
upon Sims v. Apfel, 530 U.S. 103 (2000) as setting clear law twenty years ago and Cirko only
confirming it applied in this context which supported his finding the Commissioner lacked a
substantial justification for arguments raised in federal court. Byrd v. Saul, --- F. Supp. 3d ---, 2020
WL 3469031, at *1-3 (E.D. Pa. June 25, 2020). We agreed with extending Sims in this context
but several of our colleagues disagreed. The issues presented in the precedential Cirko opinion
earlier this year did not appear to be so easily governed by Sims, at least not when considering
compelling, but ultimately unsuccessful, arguments raised by the Commissioner supporting a
claimant’s forfeiture of an Appointments Clause challenge. We respectfully disagree with Judges
Wells and Lloret given the substantial and well-reasoned opinions on both sides of this contested
question. Diaz v. Saul, No. 18-5075, 2020 WL 3127941, at *2 (E.D. Pa. June 12, 2020) (looking
to “timely challenge” language of Lucia and noting “whether the claimant waives the
                                                  10
       Case 2:18-cv-03437-MAK Document 48 Filed 06/29/20 Page 11 of 11




Appointments Clause claim by failing to exhaust it at the administrative level was an unsettled
question at the time the Commissioner filed his response in this case.”).




                                              11
